Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/30/2021 has been entered.

In response to amendment filed on 04/30/2021, previous 35 USC 103 rejection has been withdrawn. New ground of rejection is presented below. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22-23, 25-31, 33-34, 36-39, and 41 are rejected under pre-AIA  35 U.S.C. 102[b] as being anticipated by Ferguson et al. (US 20020129054 A1)


	In regards to claim 22, Ferguson teaches, A method to provide custom spreadsheet application functions from a function marketplace, comprising: (See abstract, method for providing network-based functionality to a spreadsheet includes, the client side, a personal computer application which is augmented with network-enabling software that provides users with new network-based functionality that can be accessed within the personal computer application.)
receiving, at a server, a request from a spreadsheet application for one or more available functions at the function marketplace; providing information indicating available functions; (See fig. 13, paragraph 182-184, Launching the spreadsheet productivity application 1200 also launches the network-functionality software 1220, including the developer tools and user tools. In this embodiment, developer tools of the network-functionality software 1220 add a developer's toolbar to spreadsheet inserting macros and UI elements into the spreadsheet document 1210…the toolbar may include a "new Web page" button for creating a new spreadsheet web page by providing a rendering of a web page as an enhanced spreadsheet document. In step 1304, the developer clicks on the "new Web page" button. In step 1306, the system presents to the developer a wizard containing a palette that displays a selection of templates for designing a web page. In addition, the wizard includes a "browse to web page" button. “Wizard” herein is the function marketplace. Also see fig. 1B-5, 15, 16B, paragraph 72, 94, 100, 203-206, 214-215)
receiving a selection of one of the available functions; and providing a manifest of the selected one of the available functions, whereby the manifest of the selected one of the available functions is loaded into the spreadsheet application as a built-in function of the spreadsheet application to enable functionality of the selected one of the available functions from within the spreadsheet application. (See fig. 13, paragraphs 184-195, a browsing window pops up within the spreadsheet's UI and the developer browses to and selects the web page that the developer wishes to copy… In step 1312, a snapshot of the selected web page is imported onto the first sheet of the spreadsheet document 1210. This step may employ the native HTML import functionality of the spreadsheet productivity application 1200… The developer may then work locally on the client machine with the web page in runtime mode to verify that the embedded application web page functions properly. At least paragraphs 187-193 describe enabling functionality (i.e. retrieving stock data). Also see figs. 11A-11B, 15-16 and paragraphs 203-207, 214-215)


	In regards to claim 23, Ferguson teaches the method of claim 22, wherein the information indicating available functions comprises a list of available Web service functions from the function marketplace.  ((See fig. 13, paragraph 182-184, Launching the spreadsheet productivity application 1200 also launches the network-functionality software 1220, including the developer tools and user tools. In this embodiment, developer tools of the network-functionality software 1220 add a developer's toolbar to spreadsheet productivity application 1200 for inserting macros and UI elements into the spreadsheet document 1210…the toolbar may include a "new Web page" button for creating a new spreadsheet web page by providing a rendering of a web page as an enhanced spreadsheet document. In step 1304, the developer clicks on the "new Web page" button. In step 1306, the system presents to the developer a wizard containing a palette that displays a selection of templates for designing a web page. In addition, the wizard includes a "browse to web page" button. “Wizard” herein is the function marketplace. Also see fig. 1B-5, 15, 16B, paragraph 72, 94, 100, 203-206, 214-215, fig. 16B-C specifically displays list)

In regards to claim 25, Ferguson teaches the method of claim 22, wherein the function marketplace provides a central listing for Web services. (See Ferguson fig. 13, 16B and paragraph, 182-183, developer tools of the network-functionality software 1220 add a developer's toolbar to spreadsheet productivity application 1200 for inserting macros and UI elements into the spreadsheet document 1210…paragraph 203-204, 

In regards to claim 26, Ferguson teaches the method of claim 22, further comprising: receiving an upload of one or more custom functions created by developers for the 33717201-ResponseAfterAppeal3Docket No.: 337172.01Serial No.: 13/672,707 spreadsheet application or a location of the one or more custom functions; and storing a corresponding manifest of each of the one or more custom functions in a central manifest location associated with the function marketplace at the server. 
(Ferguson fig. 13, step 1328, paragraph 196, the developer posts the spreadsheet application web page to the web server 1214 and provides a link to the page to allow users to access it. Also see paragraph 105, The registry also allows developers to store their own configuration data for their custom applications…paragraph 123, when the spreadsheet 110 with network-based functionality is stored and/or uploaded, the spreadsheet 110 can have a mix of packed and unpacked network-enabling code 630. The packed portion of the network-enabling code 630 requires unpacking prior to run-time of the network-based functionality.)

In regards to claim 27, Ferguson teaches the method of claim 26, further comprising: receiving an upload of the corresponding manifest of each of the one or more custom functions for storing. (Ferguson fig. 13, step 1328, paragraph 196, the developer posts (i.e. uploads) the spreadsheet application web page to the web server 1214 and provides a link to the page to allow users to access it. Also see paragraph 105, The registry also allows developers to store their own configuration data for their 


In regards to claim 28, Ferguson teaches the method of claim 26, wherein each corresponding manifest includes a unique name to identify the custom function, and at least one or more of an activity, a service, permissions, component classes and capabilities of the custom function. (See fig. 11B, unique name, “E-trade” and at least one of activity (i.e. stock data) is displayed. Also see figs. 16C-M)

In regards to claim 29, Ferguson teaches the method of claim 26, wherein each corresponding manifest includes a webpage associated with the custom function in order to implement a user interface and custom logic. (Ferguson fig. 13, step 1328, paragraph 196, the developer posts the spreadsheet application web page to the web server 1214 and provides a link to the page to allow users to access it. Also see paragraph 105, The registry also allows developers to store their own configuration data for their custom applications…paragraph 123, when the spreadsheet 110 with network-based functionality is stored and/or uploaded, the spreadsheet 110 can have a mix of packed and unpacked network-enabling code 630. The packed portion of the network-

In regards to claim 30, Ferguson teaches the method of claim 26, wherein the central manifest location of the function marketplace enables an external client device running the spreadsheet application to communicate with the function market place in order to download the custom function. (See fig. 14, paragraphs 197-201. Also see paragraph 104, 154, 180, The user may obtain the custom functionality in a variety of different ways, such as in an installation disk or Compact Disk (CD), or via download from a web site.)

In regards to claim 31, Ferguson teaches the method of claim 22, wherein the selected one of the available functions is a particular function associated with a particular Web service, the method further comprising: receiving an invocation of the particular function over the particular Web service from the spreadsheet application in accordance with the manifest of the selected one of the available functions. (See fig. 14 and paragraphs 197-202, the user clicks on or otherwise opens a hyperlink associated with a spreadsheet web page 1236. This hyperlink may be a direct link to the enhanced web page 1236 or a link that invokes redirector software at Web server 1214. In the latter case, the redirector software can return either the browser web page 1234 or the enhanced spreadsheet page 1236 based on either client capabilities--namely, whether or not spreadsheet productivity application 1200 and user network-functionality software 



	In regards to claim 33, Ferguson teaches, A computer-readable storage medium storing instructions that when executed perform a method to provide custom spreadsheet application functions from an online marketplace, comprising: (See abstract, claim 35, computer readable medium encoded with processing instructions for implementing a method)
receiving an upload of one or more custom functions created by developers for the spreadsheet application or a location of the one or more custom functions; and storing a corresponding manifest of each of the one or more custom functions in a central manifest location associated with the function marketplace at the server; (Ferguson fig. 13, step 1328, paragraph 196, the developer posts the spreadsheet application web page to the web server 1214 and provides a link to the page to allow users to access it. Also see paragraph 105, The registry also allows developers to store their own configuration data for their custom applications…paragraph 123, when the spreadsheet 110 with network-based functionality is stored and/or uploaded, the spreadsheet 110 can have a mix of packed and unpacked network-enabling code 630. The packed portion of the network-enabling code 630 requires unpacking prior to run-time of the network-based functionality.)

receiving an upload of the corresponding manifest of each of the one or more custom functions for storing; (Ferguson fig. 13, step 1328, paragraph 196, the developer posts (i.e. uploads) the spreadsheet application web page to the web server 1214 and provides a link to the page to allow users to access it. Also see paragraph 105, The registry also allows developers to store their own configuration data for their custom applications…paragraph 123, when the spreadsheet 110 with network-based functionality is stored and/or uploaded, the spreadsheet 110 can have a mix of packed and unpacked network-enabling code 630. The packed portion of the network-enabling code 630 requires unpacking prior to run-time of the network-based functionality. Also see fig. 14, step 1402 and paragraph 197, user accessing stored spreadsheet web page. Also see fig. 11B)
receiving, from a client device, a request for one or more available functions stored in the central manifest location at the online marketplace; providing a list of available functions to the client device, the list including at least one of the one or more custom functions; ((See fig. 13, paragraph 182-184, Launching the spreadsheet productivity application 1200 also launches the network-functionality software 1220, including the developer tools and user tools. In this embodiment, developer tools of the network-functionality software 1220 add a developer's toolbar to spreadsheet productivity application 1200 for inserting macros and UI elements into the spreadsheet document 1210…the toolbar may include a "new Web page" button for creating a new spreadsheet web page by providing a rendering of a web page as an enhanced spreadsheet document. In step 1304, the developer clicks on the "new Web page" button. In step 1306, the system presents to the developer a wizard containing a palette 
 receiving a selection of one of the available functions via an input device of the client device; and providing a manifest of the selected one of the available functions from the central manifest location associated with the online marketplace, whereby the manifest of the selected one of the available functions is loaded into the spreadsheet application  as a built-in function of the spreadsheet application to enable functionality of the selected one of the available functions from within the spreadsheet application. (See fig. 13, paragraphs 184-195, a browsing window pops up within the spreadsheet's UI and the developer browses to and selects the web page that the developer wishes to copy… In step 1312, a snapshot of the selected web page is imported onto the first sheet of the spreadsheet document 1210. This step may employ the native HTML import functionality of the spreadsheet productivity application 1200… The developer may then work locally on the client machine with the web page in runtime mode to verify that the embedded application web page functions properly. At least paragraphs 187-193 describe enabling functionality (i.e. retrieving stock data). Also see figs. 11A-11B, 15-16 and paragraphs 203-207, 214-215)

In regards to claim 34, Ferguson teaches the medium of claim 33, wherein the manifest of the selected one of the available functions is the corresponding manifest of one of the custom functions.  (Ferguson fig. 13, step 1328, paragraph 196, the inserting macros and UI elements into the spreadsheet document 1210…the toolbar may include a "new Web page" button for creating a new spreadsheet web page by providing a rendering of a web page as an enhanced spreadsheet document. In step 1304, the developer clicks on the "new Web page" button. In step 1306, the system presents to the developer a wizard containing a palette that displays a selection of templates for designing a web page. In addition, the wizard includes a "browse to web page" button. “Wizard” herein is the function marketplace. Also see fig. 1B-5, 15, 16B, paragraph 72, 94, 100, 203-206, 214-215, fig. 16B-C specifically displays list)

In regards to claim 36, Ferguson teaches the medium of claim 33, wherein the central manifest location of the online marketplace enables an external client device running the spreadsheet application to communicate with the function marketplace in order to obtain the custom function. (See fig. 14, paragraphs 197-201. Also see paragraph 104, 154, 180, The user may obtain the custom functionality in a variety of different ways, such as in an installation disk or Compact Disk (CD), or via download from a web site.)

In regards to claim 37, Ferguson teaches the medium of claim 33, wherein the online marketplace provides a central listing for Web services. (See Ferguson fig. 13, 16B and paragraph, 182-183, developer tools of the network-functionality software 1220 add a developer's toolbar to spreadsheet productivity application 1200 for inserting macros and UI elements into the spreadsheet document 1210…paragraph 203-204, where the user may select a source 1610 for the requested data. The source may correspond to a web-site or the like)

In regards to claim 38, Ferguson teaches,  A marketplace system to provide custom spreadsheet application functions from a function marketplace, the system comprising: one or more storage media; a processor; a function marketplace application stored on the one or more storage media; the function marketplace application having instructions that direct the processor to: (See abstract, fig. 13-14, claim 1, 35, paragraph 152, processor)
receive an upload of a manifest of a custom function from a developer; store the manifest of custom function in a central manifest location associated with the function marketplace; (Ferguson fig. 13, step 1328, paragraph 196, the developer posts (i.e. uploads) the spreadsheet application web page to the web server 1214 and provides a 
receive a request for one or more available functions stored in the central manifest location at the function marketplace from a spreadsheet application executed on a client device; in response to receiving the request for one or more available functions, provide a list of one or more available functions to the client device, the list including the custom function; ((See fig. 13, paragraph 182-184, Launching the spreadsheet productivity application 1200 also launches the network-functionality software 1220, including the developer tools and user tools. In this embodiment, developer tools of the network-functionality software 1220 add a developer's toolbar to spreadsheet productivity application 1200 for inserting macros and UI elements into the spreadsheet document 1210…the toolbar may include a "new Web page" button for creating a new spreadsheet web page by providing a rendering of a web page as an enhanced spreadsheet document. In step 1304, the developer clicks on the "new Web page" button. In step 1306, the system presents to the developer a wizard containing a palette that displays a selection of templates for designing a web page. In addition, the wizard includes a "browse to web page" button. “Wizard” herein is the function 
receive a selection of one of the available functions via an input device of the client device; and provide a function manifest of the selected one of the available33717201-ResponseAfterAppeal6Docket No.: 337172.01Serial No.: 13/672,707 functions from the online marketplace, whereby the  function manifest of the selected one of the available functions is loaded into the spreadsheet application as a built-in function of the spreadsheet application to enable functionality of the selected one of the available functions from within the spreadsheet application. (See fig. 13, paragraphs 184-195, a browsing window pops up within the spreadsheet's UI and the developer browses to and selects the web page that the developer wishes to copy… In step 1312, a snapshot of the selected web page is imported onto the first sheet of the spreadsheet document 1210. This step may employ the native HTML import functionality of the spreadsheet productivity application 1200… The developer may then work locally on the client machine with the web page in runtime mode to verify that the embedded application web page functions properly. At least paragraphs 187-193 describe enabling functionality (i.e. retrieving stock data). Also see figs. 11A-11B, 15-16 and paragraphs 203-207, 214-215)


In regards to claim 39, Ferguson teaches the system of claim 38, wherein the manifest of the custom function includes a unique name to identify the custom function, and at least one or more of an activity, a service, permissions, component classes and capabilities of the custom function.  (See fig. 11B, unique name, “E-trade” and at least one of activity (i.e. stock data) is displayed. Also see figs. 16C-M)

In regards to claim 41, Ferguson teaches the system of claim 38, wherein the manifest of the custom function includes a webpage associated with the custom function in order to implement a user interface and custom logic. (Ferguson fig. 13, step 1328, paragraph 196, the developer posts the spreadsheet application web page to the web server 1214 and provides a link to the page to allow users to access it. Also see paragraph 105, The registry also allows developers to store their own configuration data for their custom applications…paragraph 123, when the spreadsheet 110 with network-based functionality is stored and/or uploaded, the spreadsheet 110 can have a mix of packed and unpacked network-enabling code 630. The packed portion of the network-enabling code 630 requires unpacking prior to run-time of the network-based functionality.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 32, 35, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson et al. (US 20020129054 A1) in view of Harm et al. (US 20110041140 A1) 

In regards to claim 24, Ferguson teaches the method of claim 23, wherein the function marketplace includes one or more hooks for […api] enabled endpoints to enable inclusion of the one or more custom functions in the list of available Web service functions. (See fig. 13, 15-16, and associated paragraphs, regarding marketplace (Wizard). Also see fig. 2-3B and paragraph 79, 81, The API 240 also provides a method for extending the productivity application 100 by the productivity application extender 130 or other COM objects, allowing software developers to author custom functionality; as a result, the API 240 allows manipulation of the operation of the productivity 
Ferguson does not specifically teach REST API. However, Harm further teaches this in at least paragraph 116, 125, (representational state transfer (REST) or other suitable API)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Ferguson to further comprise method taught by Harm because One of the key advantages of REST APIs is that they provide a great deal of flexibility/scalability. Data is not tied to resources or methods, so REST can handle multiple types of calls, return different data formats and even change structurally with the correct implementation of hypermedia.


In regards to claim 32, Ferguson teaches the method of claim 31.
Ferguson does not specifically teach, wherein the particular function comprises a representational state transfer (REST) application programming interface (API) Web service function. 
However, Harm further teaches, wherein the particular function comprises a representational state transfer (REST) application programming interface (API) Web service function. (See abstract, paragraph 116, 125, (representational state transfer (REST) or other suitable API)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Ferguson to further comprise 

Claim 35 is similar in scope to claim 24, therefore, it is rejected under similar rationale as set forth above.

Claim 40 is similar in scope to claim 24, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN S LEE/           Primary Examiner, Art Unit 2177